Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Election was made without traverse in the reply filed on 12/14/2021.  Applicant has elected Invention II, corresponding to claims 1-16. Invention I, corresponding to claims 17-20, is withdrawn from further consideration.
	
Specification
The specification submitted 4/30/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 4/30/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xu (CN # 110622312A; this foreign publication was cited in applicants IDS dated 11/02/2020); for convenience the examiner makes pinpoint citations to the English-language equivalent of US # 20210050367).

Regarding Claim 1, Xu teaches a three-dimensional (3D) memory device (see Figs. 1 and corresponding text), comprising: 
a memory stack (111) over a substrate (102), the memory stack comprising interleaved a plurality of conductor layers (123) and a plurality of insulating layers (124); 
a plurality of channel structures (110) extending vertically in the memory stack (shown); 
a source structure (104 and 108) comprising a plurality of source portions (104) and extending in the memory stack (shown); and 
a support structure (220) between adjacent ones of the source portions and comprising a plurality of interleaved conductor portions (223) and insulating portions (224), 


Regarding Claim 2, Xu teaches the 3D memory device of claim 1, wherein the source structure further comprises a connection layer (108) in contact with and conductively connected to the adjacent ones of the source portions (shown), the connection layer being a conductive layer ([0037] describes tungsten).

Regarding Claim 3, Xu teaches the 3D memory device of claim 2, wherein the connection layer comprises at least one of tungsten, cobalt, aluminum, copper, silicides, or polysilicon ([0037]).

Regarding Claim 4, Xu teaches the 3D memory device of claim 2, wherein the connection layer is positioned over each of the adjacent ones of the source portions (see Figs. 1).

Regarding Claim 5, Xu teaches the 3D memory device of claim 4, wherein the connection layer is over the support structure (see Figs. 1).

Regarding Claim 6, Xu teaches the 3D memory device of claim 4, wherein the support structure is in contact with memory blocks adjacent to the source structure.

Regarding Claim 9, Xu teaches the 3D memory device of claim 2, further comprising 

the cap layer covers a pair of first portions (108-1) of the connection layer that are over the adjacent ones of the source portions and exposes a second portion (108-2) of the connection layer that is over the support structure; and 
a top surface of the second portion of the connection layer is higher than top surfaces of the pair of first portions of the connection layer (shown).

	Regarding Claim 10, Xu teaches the 3D memory device of claim 1, wherein the connection layer is over and in contact with each of the plurality of source contacts (shown).

Regarding Claim 11, see the rejection of claim 1.

Regarding Claim 12, see the rejection of claim 1.

Regarding Claim 13, see the rejection of claim 2.

Regarding Claim 14, see the rejection of claim 3.

Regarding Claim 15, see the rejections of claims 4 and 5.


Allowable Subject Matter
Claims 7, 8, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899